Citation Nr: 0930553	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-04 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from November 1942 to 
December 1945.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional  Office (RO) in 
Cleveland, Ohio. The case later was transferred to the RO in 
New York, New York. In May 2008, the Veteran withdrew from 
consideration a claim previously on appeal for an increased 
rating for bilateral hearing loss. 38 C.F.R. § 20.204 (2008).


FINDINGS OF FACT

1.	The most probative evidence of record as to limitation 
of motion due to a low back disability indicates the Veteran 
retained forward flexion to 75 degrees, including when 
considering functional loss due to pain, repetitive use, and 
other factors. He does not have signs or symptoms of 
intervertebral disc disease. 

2.	The Veteran is not incapable of substantially gainful 
employment due to the combined effect of his service-
connected disabilities. 


CONCLUSIONS OF LAW

1.	The criteria for a higher rating than 20 percent for a 
low back disorder are not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71; 4.71a, Diagnostic Code 5237 (2008).


2.	The criteria for an award of a TDIU are not met. 38 
U.S.C.A. § 1155, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Through VCAA notice correspondence dated May 2006 and 
December 2006, the RO notified the Veteran as to each element 
of satisfactory notice set forth under the Pelegrini II 
decision pertaining to the claims on appeal. The January and 
November 2008 Statements of the Case (SOCs) explained the 
general criteria to establish a claim for an increased 
disability rating, and a TDIU, respectively. The VCAA notice 
further indicated the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). 

Under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Court established a heightened notice obligation under the 
VCAA to a claimant attempting to establish entitlement to an 
increased rating for a service-connected disability. The 
Vazquez decision requires that VA notify the claimant that to 
substantiate a claim for increased rating the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. 

The Veteran has received May 2008 correspondence which 
contained the specific notice information prescribed in the 
Vazquez-Flores decision. 
The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, the VCAA notice comported with this standard, 
as it preceded issuance of the June 2007 rating decision on 
appeal. 

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment. The Veteran has also undergone several 
VA examinations. See 38 C.F.R. § 4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). The Veteran has provided a November 2006 
evaluation report from a private psychiatrist. He has not at 
any point requested to appear at a hearing in support of his 
appeal. The record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Increased Rating for Low Back Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Effective September 26, 2003, VA revised the criteria for 
evaluating musculoskeletal disabilities of the spine, to 
include pertaining to Intervertebral Disc Syndrome (IVDS). 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

Since the September 26, 2003 regulatory revision, lumbosacral 
strain is to be evaluated in accordance with VA's General 
Rating Formula for Diseases and Injuries of the Spine. 

This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent of more of the height.  

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or a combined range of motion not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
 
A 30 percent rating is for assignment for forward flexion of 
the cervical spine of 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine. A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.  
Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition         in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis. 

For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 
90 degrees; lateral flexion to 30 degrees in either 
direction; and rotation to 30 degrees in either direction. 
See 38 C.F.R. § 4.71a,  Plate V. 

Normal range of motion for the cervical spine consists of 
forward flexion from 0 to 45 degrees; extension from 0 to 45 
degrees; lateral flexion to 45 degrees in either direction; 
and lateral rotation to 180 degrees in either direction. See 
38 C.F.R. § 4.71a,  Plate V.

Also potentially applicable in this case are the rating 
criteria for Intervertebral Disc Syndrome. The rating 
criteria for IVDS in effect since September 26, 2003, 
provides for rating IVDS under the General Rating Formula for 
Diseases and Injuries of the Spine or otherwise based upon 
the frequency and severity of its incapacitating episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined. 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008).            A rating is assignable based on the 
total duration of incapacitating episodes as follows: If 
there are incapacitating episodes having a total duration of 
at least 1 week but less than 2 weeks, a 10 percent rating is 
warranted; if at least 2 weeks but less than 4 weeks, a 20 
percent rating; if at least 4 weeks but less than 6 weeks, a 
40 percent rating is warranted; and where there are 
incapacitating episodes with a total duration of at least 6 
weeks during the past 12 months, the assignment of a maximum 
60 percent rating is warranted. Note (1) to the rating 
criteria provides that an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.

A VA examination of the spine was completed in June 2006. The 
Veteran described a history of back strain during military 
service. His recent symptoms were of back pain in the lumbar 
area, without radiation, variable in intensity, and with 
variable periods of flare-ups after prolonged sitting and 
with bending. He did not use walking or assistive devices. At 
times he used a lumbosacral corset. The Veteran was 
independent in activities of daily living. 

On physical examination there was no obvious pathology noted. 
Range of motion consisted of forward flexion to 30 degrees, 
painful at 30 degrees; extension to 5 degrees with pain; 
lateral flexion to 20 degrees bilaterally, with pain at the 
ends; and lateral rotation 20 degrees bilaterally, with pain 
at the ends. Pain increased with repetitive movements, but 
this could not be quantified in terms of additional degrees 
of motion lost. There was some postural abnormality 
consisting of straightening of the lumbar lordosis with 
slightly kyphotic posture. There was no indication of disc 
disease, or incapacitating episodes of IVDS. X-rays showed 
mild diffuse degenerative changes. An MRI showed mild 
degenerative disc/joint diseases at L4-5 and L5-S1 levels. 
The diagnosis was degenerative disc/joint disease of the 
thoracic spine, and the lumbosacral spine mostly at L4-5 and 
L5-S1 levels. 

The Veteran underwent another examination of the spine in 
March 2007. He described pain across the low back, sometimes 
severe, and at other times a mild  pain. There were no 
exacerbating factors. He did not wear any braces, and he was 
not under any current treatment for the low back. The Veteran 
had also been involved in a motor vehicle accident two months 
previously in which he had an injury to his neck, and still 
manifested some stiffness and decreased range of motion in 
that area. 

Objectively, the Veteran had a forward head posture, and 
listed slightly to the right. He had thoracal kyphosis, 
decreased lumbar lordosis and decreased cervical lordosis. 
The appearance of the spine was asymmetrical. Range of motion 
was measured primarily from the hips and not from movement of 
the low back, which appeared rigid with the straightened 
lordosis of the lumbar spine. The Veteran had forward flexion 
to 75 degrees on two repetitions, and to 90 degrees on the 
last repetition, with no complaint of pain; extension to 20 
degrees, with no pain; and lateral rotation to 30 degrees 
bilaterally without pain. Palpation of the lumbar spine did 
not reveal any spasm, tenderness or trigger points in the 
musculature. There was no spinous process tenderness. The 
diagnosis was lumbar spondylosis, and cervical spondylosis.

The most comprehensive portrayal of the severity of the 
Veteran's service-connected low back disorder based on the 
above is that a 20 percent disability evaluation remains 
warranted. The VA medical examination findings dated from 
March 2007 indicate on range of motion testing the Veteran 
was capable of forward flexion to 75 degrees, without 
diminution on repetitive motion testing, or otherwise due to 
pain, weakness, or other varieties of quantifiable functional 
loss. DeLuca v. Brown, supra; 38 C.F.R. §§ 4.40, 4.45. There 
were no signs of muscle spasm, or spinous process tenderness. 
There is some history overall of abnormal spinal curvature 
that may be attributable to back spasm pathology. When 
applying the general criteria for orthopedic disorders of the 
spine, based on this most recent information alone the 
current assigned rating of 20 percent is that which the 
evidence objectively requires. 
The Board has considered the previous VA examination results 
from June 2006, which then appeared to show a heightened 
level of symptomatology, including forward flexion limited to 
30 degrees. However, reviewing the record in its entirety, 
the contemporaneous findings from the March 2007 examination 
provide a recent and thereby more accurate depiction of 
service-connected disability. Also significant in considering 
the prior examination is that the Veteran's x-ray and MRI 
spine studies showed at most mild degenerative changes of the 
lumbosacral spine, suggesting a more limited severity of his 
low back disability at that time. Consequently, viewing the 
available medical history in its entire context, a 20 percent 
rating remains the correct evaluation. See 38 C.F.R. § 4.2 
("It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."). See also, 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

The Board further observes that apart from the general 
criteria for the evaluation of disorders of the spine, the 
Veteran does not show compensable signs or symptoms of 
intervertebral disc syndrome associated with his service-
connected low back disability. The June 2006 VA examiner 
specifically ruled out a diagnosis of IVDS. While some 
degenerative disc problems have been noted, there is still no 
indication of incapacitating episodes of orthopedic and/or 
neurological symptomatology that would indicate a basis for 
assignment of any compensable rating under the criteria for 
evaluating IVDS at 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Accordingly, a 20 percent rating for the Veteran's low back 
disability remains warranted under provisions of the VA 
rating schedule.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the veteran          has not shown that his service-
connected low back disorder alone has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. The Veteran's 
primary contention as to employability is encompassed in the 
TDIU claim discussed below, that the combined effect of his 
service-connected disabilities precluded gainful employment. 
The only information as to the back disorder itself is from a 
January 2007 VA general examination, that the back problem 
(along with a hearing problem) had caused him difficulty in 
his former occupation as a computer operator. No further 
information is provided, however, to indicate an effect upon 
employability of a severity that requires evaluation of the 
Veteran's employability outside the parameters of the regular 
schedular criteria. 

The Veteran's service-connected low back disorder also has 
not necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown,           9 Vet. 
App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For these reasons, the Board is denying the claim on appeal 
for an increased rating for a low back disability. The 
preponderance of the evidence is unfavorable on this claim, 
and hence the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is 
less than total, where the disabled person is unable to 
secure and maintain substantially gainful employment because 
of the severity of his service-connected disabilities. If 
there is only one such disability, it must be ratable at 60 
percent or more. Provided instead, there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to at least 
70 percent. 38 C.F.R. §§ 4.15, 4.16 (2008). 


If the claimant does not meet the minimum percentage rating 
requirements of § 4.16(a) for consideration of a TDIU, he or 
she may still be entitled to the benefit sought where the 
circumstances of the case present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards to warrant a 
TDIU on an extra-schedular basis. 38 C.F.R. §§ 3.321(b)(1), 
4.16(b) (2008).
 
The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the veteran is unemployed or has 
difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). Rather, the record must demonstrate some 
factor which takes the claimant's situation outside the norm 
of such a case, since the VA rating schedule already is 
designed to take into consideration impairment that renders 
it difficult to obtain and keep employment. Id. See also 38 
C.F.R. §§ 4.1, 4.15. 
 
Other factors that receive consideration in determining 
whether a veteran is unemployable include his employment 
history, level of education and vocational attainment. See 38 
C.F.R. § 4.16(b). See also Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991).

The Veteran currently has the following service-connected 
disabilities: bilateral hearing loss, rated at the 60 percent 
level; adjustment disorder with anxiety and depression, rated 
at 30 percent; a low back disorder, rated at 20 percent; and 
tinnitus, rated at 10 percent. Based on these disorders, the 
Veteran has at least one service-connected disability rated 
as 60 percent disabling, and therefore meets the preliminary 
schedular criteria for a TDIU. 38 C.F.R. § 4.16. The record 
must further demonstrate that he is incapable of 
substantially gainful employment due to service-connected 
disability to establish entitlement to a TDIU. 

The report of a May 2006 VA Compensation and Pension 
examination primarily to determine the diagnosis and likely 
cause of bilateral hearing loss, also addressed the fact that 
the severity of hearing loss may cause the Veteran to become 
frustrated and nervous, especially if in an environment with 
excess background noise. It was observed that while he 
benefitted from amplification, he would continue to have 
difficulty hearing when in adverse listening situations or 
when visual cues were not made available. 

The Veteran underwent a June 2006 VA Compensation and Pension 
examination by a psychologist. In describing his medical, 
occupational and social history, the Veteran indicated that 
he was retired but did some volunteer work for a community 
center and church, and he and his wife regularly went on 
outings with others. He described frustration on his part and 
marital difficulties related to his tinnitus and hearing 
loss. On a mental status examination the Veteran showed 
absolutely no impairment of thought process or communication, 
no hallucinations or delusions, and no suicidal or homicidal 
ideation. Mood was euthymic. He was independent in all 
activities of daily living, and drove a car. Speech was 
within normal limits. The Veteran did report attacks of 
anxiety, frustration, and shaking related to noises in his 
ears and inability to hear. The VA examiner diagnosed 
adjustment disorder with anxiety and depression, and stated 
this was most likely a result of the Veteran's service-
connected ear and back problems. 

The Veteran's November 2006 formal TDIU application (VA Form 
21-8940) lists 1982 as the last year the Veteran worked and 
indicates his occupation was as a computer operator. The 
Veteran claimed that he was unable to work because of the 
combined effect of all of his service-connected disabilities. 

The Veteran's designated representative has obtained and 
provided a November 2006 private psychiatrist's report 
stating a diagnosis of adjustment disorder with depression 
and anxiety, and indicating the finding that the Veteran had 
occupational and social impairment with reduced reliability 
and productivity, and related symptoms that would meet the 
criteria for a 30 percent disability rating for a mental 
health disorder under 38 C.F.R. § 4.130. 

A VA general medical examination was completed in January 
2007. The Veteran complained of tinnitus, gradual hearing 
loss, and lower back pain. He stated the back pain would get 
worse after sitting for a long time. The Veteran had retired 
in the early-1980s and stated the reasons for retirement were 
his back problems, which kept him from sitting for a long 
time, and also his hearing difficulties. There was a history 
of malignant neoplasm of the prostate for which the Veteran 
had undergone treatment two years previously. The diagnosis 
was bilateral hearing loss, lumbar radiculopathy, diabetes 
type II, and prostate cancer. The examiner observed that 
regarding the Veteran's unemployability, he had difficulty 
performing his activities and occupation as a computer 
operator because of his back and hearing loss problems. 

On a February 2007 VA audiological examination, the diagnosis 
was bilateral mixed hearing loss. The examiner commented 
further that regarding impact on occupational functioning, 
the Veteran's hearing loss and tinnitus could impact 
communication in certain instances such as when on the 
telephone and in adverse listening conditions. According to 
the examiner, the use of amplification and visual cues should 
afford the Veteran improvement in communication ability and 
reduction in hearing limitation. However. the examiner found 
it was likely that hearing loss and tinnitus complaints would 
not significantly impact the Veteran's occupational 
functioning. 

On a March 2007 VA examination of the spine, the resultant 
diagnosis was lumbar spondylosis, and cervical spondylosis. 
The VA orthopedic examiner further stated the impression that 
these findings were largely age-related. The acute finding of 
spasm of the neck was related to the Veteran's recent motor 
vehicle accident. 

Based on the above, there is no indication that the Veteran's 
occupational capacity has been limited to the extent that the 
objective criteria for a TDIU are met. Pertaining to the 
Veteran's bilateral hearing loss, also the disorder by means 
of which the initial schedular requirements for a TDIU are 
met, a February 2007 VA examination by an audiologist while 
acknowledging the severity of audiometric test findings 
emphasized the degree to which the Veteran had improvement in 
hearing limitation due to amplification. The VA examiner 
found it likely that hearing loss and tinnitus complaints 
would not significantly impact occupational functioning. This 
opinion followed an opportunity to review the Veteran's 
claims file, including the May 2006 prior VA examination and 
ongoing treatment records that delineated the nature and 
severity of hearing loss. See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion include the medical expert's access to 
the claims file and the thoroughness and detail of the 
opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). The 
one remaining physician's assessment on employability in 
relation to hearing loss, that of the January 2007 VA general 
examiner, identifies a difficulty performing previous 
occupational activities because of both hearing loss and back 
problems, but does not indicate or suggest that one or both 
disorders actually precluded the capacity to participate in 
this vocation.

In addition, in evaluating the potential contributing impact 
of the Veteran's service-connected low back disorder to 
employability. The March 2007 VA orthopedic examination 
findings demonstrate that the Veteran retained more than half 
the normal level of range of motion for the thoracolumbar 
spine, indicating retained residual functional capacity. 
While in his September 2007 correspondence the Veteran 
described difficulties inherent to his prior occupation as a 
computer operator attributable to back problems, such as 
lifting heavy boxes of supplies, there is nothing to suggest 
he would not still be capable of less strenuous types of 
employment.  Apart from his age, these factors do not 
demonstrate an unemployability, due solely to service-
connected disorders. See 38 C.F.R. § 4.19.

The remaining medical evidence does not establish that a 
service-connected psychiatric disorder on its own, or in 
conjunction with other service-connected disabilities, has 
led to inability to retain substantially gainful employment. 
The diagnosis provided has been of an adjustment disorder, as 
a result of the underlying ear and back problems. As 
psychological examination findings show, however, the Veteran 
continued to be involved in volunteer work and social 
activities on a continuous basis. Moreover, the November 2006 
private psychiatrist's assessment of the Veteran's condition 
was that he met the standard for a 30 percent disability 
rating under 38 C.F.R. § 4.130, but did not indicate a level 
of severity at or near total occupational and social 
impairment.


Accordingly, the competent and probative evidence does not 
show that the Veteran is incapable of substantially gainful 
employment by reason of one or more of his current service-
connected disabilities. The Board therefore concludes that 
the criteria for a TDIU are not met, and this claim on appeal 
is being denied. The preponderance of the evidence is 
unfavorable on this claim, and under these circumstances, the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3. 


ORDER

A higher rating than 20 percent for a low back disorder is 
denied.

A total disability rating based on individual unemployability 
is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


